Douglas, J.,
concurring in part and dissenting in part. I concur with the majority’s holding that pursuant to R.C. 1901.34(C), relator is entitled to reimbursement from respondents for compensation relator has paid to its village solicitor, Stanley R. Evans. I do not, however, agree with the discussion and holding of the majority that respondents are not obligated to pay compensation to relator or Evans for future prosecutions of criminal cases involving state law violations which are brought in the Sidney Municipal Court. Would the majority have relator and/or Evans file a mandamus action in this court after every prosecution? Unfortunately, that is the practical effect of today’s decision. The case at bar is not simply a cause of action for restitution or past payments due relator from respondents. This is a statutory construction case and, even though the present action lies in mandamus, once we construe a statute, such as R.C. 1901.34, that construction is binding upon all those who happen to fall within the statutory scheme.
R.C. 1901.34(A) requires that Evans prosecute criminal cases in the Sidney Municipal Court for alleged state law violations which occur within relator’s territorial boundaries. Further, R.C. 1901.34(C) provides that the village solicitor perform the same duties as are required of the prosecuting attorney in the county, and that the solicitor and any of his or her assistants “shall receive for *390such services additional compensation to be paid from the treasury of the county * * * ” (Emphasis added.)
With regard to prosecutions by a village solicitor involving violations of state law, the village itself does not receive any fines imposed. See, e.g., R.C. 2949.11. In such an instance, these fines end up in the hands of the county and/or state and, consequently, the village is forced to bear the prosecutorial expenses. Fortunately, the General Assembly enacted R.C. 1901.34 to help remedy this inequity. Compensation received by a municipal corporation from a county for services rendered by a village solicitor and his or her assistants helps to defray costs of potentially expensive criminal prosecutions.
The majority confirms that “Evans was required to prosecute criminal actions by virtue of R.C. 1901.34(A).” However, citing State ex rel. Willis v. Sheboy (1983), 6 Ohio St.3d 167, 6 OBR 225, 451 N.E.2d 1200, and State ex rel. Krejci v. N. Royalton Civ. Serv. Comm. (1985), 17 Ohio St.3d 140, 17 OBR 284, 478 N.E.2d 239, the majority ignores the general requirements of R.C. 1901.34(C) and holds that “relator’s claim for mandamus to compel prospective payment to the village solicitor must be denied.”
The majority confuses the import of the requested relief sought by relator. Relator is seeking a reasonable amount of compensation for payments made to its village solicitor for past prosecutions, and essentially a determination from this court that respondents, under similar circumstances in the future, must follow the law set forth by the General Assembly and provide a reasonable amount of compensation to relator or its village solicitor for prosecution of all criminal cases involving a state law which are commenced in the Sidney Municipal Court. Furthermore, the majority’s reliance on Willis and Krejci, supra, in my opinion, is misplaced. Neither decision involved R.C. 1901.34(C) nor were they a result of our interpretation of a state law. Additionally, Butler Cty. Bd. of Commrs. v. State ex rel. Primmer (1915), 93 Ohio St. 42, 112 N.E. 145, which is also extensively relied upon by the majority, indicates that an interpretation of a state statute by this court, even though the underlying action is in mandamus, is not frozen in time and thereby limited solely to the party requesting relief. This court noted that “[t]his [G.C. 4307] being a state statute, providing for compensation for services rendered to the state, it should be so construed as to have uniform operation as far as practicable throughout the state.” Id. at 45,112 N.E. at 147.
Today’s majority holds that R.C. 1901.34(C) should be applied in a vacuum. However, such a finding perpetuates an issue which should be put to rest. To prevent the same or similar problem from arising in the future, this court’s *391interpretation of R.C. 1901.34(C) should be binding upon all those who come within the requirements of the statutory scheme.
For the foregoing reasons, I concur in part and dissent in part.
Resnick, J., concurs in the foregoing opinion.